Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.

Amended claims 1, 7, 9-16, 18-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Previously presented rejection of claims 1, 7, 9-16, 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, 

Amendments to claims and Applicants arguments are not persuasive.  
Applicant’s argument focuses on the amendments (

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
).
Response:  
The issue here is the scope with respect to (vaguely defined) catalyst system and the high yield claimed (for an otherwise known process), obtainable with recited limitations of the claims.   As per the previously presented office action 5/18/2020, page 5, it is art recognized that ……
there is an inherent mystery surrounding the unpredictability of the performance of catalysts... and……. a small change in catalyst composition or process conditions is unpredictable…
to obtain predictable results.  

According to the working examples the specific catalyst
Co(OAc)2, Mn(OAc)2 and HBr 
(not any and all cobalt, manganese and bromine as recited) 
at specific pressure of 130 psig 
and 
at temperature 110oC-170oC 

    PNG
    media_image2.png
    20
    184
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    19
    221
    media_image3.png
    Greyscale

	Even within these working examples, at temperature 170oC the yield is 52.5% (not 99.5% as in claim 7).  
That specific compounds combination in catalyst is necessary was discussed in the previous action.  The discussed state of the art discussed in this context, further teaches the underlying chemical mechanistic rationale how the particular combination compounds of the composition work in synergy.  For example, the state of the art teaches the oxidation state of Cobalt that works, not any and all cobalt species such as elemental cobalt.  Further the claimed ratio of the components is wide in scope.  The ratio as recited in the claims for the three ingredients in the catalyst ranges (1:5000:1, 5000:1:5000, 1:1:1, etc.) mean wide range of catalyst compositions.  However, there is no support for such possibilities.  



As to the limitation of TPA/IPA - reactor: the Co/Mn/Br catalyst system is known in the manufacture of terephthahlic acid by benzylic oxidation.  

Therefore narrow limitations of the starting materials and reactor are irrelevant to the breadth issue here.  

The issue at hand is that sufficient examples are lacking to support the wide breadth of the claims with respect to components of the catalyst to make products with yield and color attributes as limited in dependent claims.  

Suggestion: Amend base claim as per  

    PNG
    media_image4.png
    150
    321
    media_image4.png
    Greyscale


*Previously presented obviousness rejection over the teachings of Zuo is withdrawn at this time. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9-16, 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Base claim is drawn to catalyst system that is defined in vague and indefinite manner.  For example, it is unclear whether the cobalt of the catalyst is elemental cobalt or any organic or inorganic compound of cobalt.  Further the oxidation state (+2 and +3) of the cobalt compound is relevant because it is expected to have impact on the form, such as oxidation state of manganese and bromine components of the catalyst.  These 
The process parameters of the claim do not clearly set out and circumscribe* a particular area with a reasonable degree of precision and particularity and make it clear what subject matter the claim encompasses, as well as make clear the subject matter from others would be precluded.
	Dependent claims do not solve the problems of the base claims.  As such claims 7, 9-16, 18-21 are rejected as well.  

*Previously presented obviousness rejection over the teachings of Zuo is withdrawn at this time. 

 	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 7, 9-16, 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10882032 in view of US 8772513. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims contain overlapping subject matter: 
	The catalyst system, temperature and pressure of the processes of the conflicting claims overlap with each other.  

With respect to the furan compound staring material and product:   
The process of claim of ‘232,	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
  
with starting material furan 2-carboxylate, for example is anticipated to provide the product of ACFC of instant process, just as benzylic oxidation of alkoxyalkyl group makes carboxylate, and oxidation of aldehyde group makes acid in the case of ‘232:
Aldehyde, hydroxymethyl or alkyl all undergo oxidation to carboxylic acid in both cases under the same reaction conditions of catalyst, temperature and pressure 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

wherein the C in the above is benzylic C, 
	
    PNG
    media_image7.png
    113
    160
    media_image7.png
    Greyscale
.  
One of skill in the art would anticipate in the above pictured chemical process ‘032, the benzylic oxidation and oxidation of aldehyde group are independent of each other and provide carboxylic acid function.  


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


The benzylic group
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
  with R = alkoxyalkyl substitution on oxidation provides carboxylate (ester) group as per ‘232 and ‘513.   Aldehyde group (as in ‘‘032) is an intermediate in the oxidation of methyl group (via hydroxymethyl group), further in view of the teaching of 513 column 4 and 5 under the same catalyst system.  
The products of the ‘032 process, depending on what the furan carboxaldehyde starting material provide different furan carboxylic acid compositions.  
				
    PNG
    media_image10.png
    43
    167
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

See column 4 and 5 of ‘232.  
For additional mechanistic reasoning of the benzylic oxidation, see previously provided Zou reference of record which is invoked here also for the purpose of ‘(C) Resolving the level of ordinary skill in the pertinent art’.

Dependent claims in both cases are drawn to routine overlapping process parameters of temperature and pressure.  

Also note that reliance on specification of a potentially conflicting patent or application is generally prohibited.  However limited exceptions do exist.   Exceptions to the General Prohibition of Using the Disclosure of a Potentially Conflicting Patent or Application include Dictionary for claim terminology, Portions of the disclosure which provide support for the claims in the potentially conflicting patent or application.  
The MPEP refers to two exceptions to the general prohibition of using the disclosure of a potentially conflicting patent or application in an ODP-Obviousness analysis.  The two exceptions are:
1. The disclosure can be used as a dictionary for claim terminology; and
2. “[T]hose portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the 
The MPEP further notes:
The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103 since only the disclosure of the invention claimed in the patent may be examined.”)  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625